                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

DEBRA STEPHENSON,                                        )
                                                         )
                  Plaintiff,                             )
                                                         )
         v.                                              )       Case No. 5:19-cv-06054
                                                         )
RAILCREW XPRESS, LLC,                                    )
                                                         )
                  Defendant.                             )
                                                         )

                      JOINT MOTION TO APPROVE FLSA SETTLEMENT

         Plaintiff, Debra Stephenson, and Defendant, Railcrew Xpress, LLC, hereby move the

Court for entry of an order approving their resolution of Plaintiff’s FLSA claim. The proposed

settlement is included in the Settlement Agreement, attached in redacted form as Exhibit A.1

I.       FLSA SETTLEMENTS REQUIRE COURT APPROVAL.

         “There is a recognized circuit split on whether ‘the FLSA requires judicial approval to

settle bona fide disputes over hours worked or waged owed.’” Loveless v. EcoTech, LLC., No.

4:19-CV-02698-SNLJ, 2020 WL 1032239, at *1 (E.D. Mo. Mar. 3, 2020) (quoting Barbee v. Big

River Steel, LLC., 927 F.3d 1024, 1026 (8th Cir. 2019)). Thus, some federal courts have held that

purely private settlements of FLSA claims are unenforceable. See, e.g., Shackleford v. Cargill

Meat Solutions, 2013 WL 209052, *3 (W.D. Mo. Jan. 17, 2013); Lynn’s Food Stores, Inc. v. U.S.,

679 F.2d 1350, 1352-54 (11th Cir. 1982). Ultimately, what is clear is that wage claims arising

under the FLSA can be settled in one of two ways. First, 29 U.S.C. § 216(c) authorizes the

Secretary of Labor to supervise payment of unpaid wages owed to employees. Second, in a private



1 In addition to the FLSA claim, the parties are also resolving Plaintiff’s age discrimination claim and agreeing to a
full release. Since this Motion relates only to Plaintiff’s FLSA claim, the parties have redacted the amounts
attributable to the remainder of the agreements. The parties note that they have attributed $4,700.00 of the attorneys’
fees paid to the FLSA claim. The remainder of the fees are attributed to the other claims asserted by Plaintiff.



              Case 5:19-cv-06054-DGK Document 30 Filed 05/08/20 Page 1 of 4
action under 29 U.S.C. § 216(b), a district court may approve a settlement reached as a result of

contested litigation to resolve a bona fide dispute between the parties. Id. (citing Brooklyn Sav.

Bank v. O’Neil, 324 U.S. 697 (1945)).

       In a private action under § 216(b), a court must make two inquiries. First, the court must

determine if the settlement was the product of “contested litigation.” Second, the court must

inquire as to whether the settlement involves a fair and reasonable resolution of a bona fide dispute

between the parties. To indicate fairness, courts will generally rely on the adversarial nature of a

litigated FLSA case that results in settlement. Lynn’s Food Stores, 679 F.2d at 1354. If the

proposed settlement reflects a reasonable compromise over contested issues, the court may

approve the settlement in order to promote the policy of encouraging settlement of litigation. Id.

       A.      The Proposed Settlement Is the Product of Contested Litigation.

       Defendant was the subject of a Department of Labor (“DOL”) investigation in 2018. As

part of that investigation, the DOL attempted to negotiate settlements between Defendant and

several employees. Defendant reached agreement with all of its employees other than Plaintiff.

       After failing to reach agreement, Plaintiff filed a Complaint that instigated this litigation.

The case was initially filed in April 2019, and Plaintiff filed an Amended Complaint in January

202. See Doc. 1, Doc. 23. The parties engaged in investigation of Plaintiff’s claims, and counsel

for both parties are experienced in FLSA litigation. The parties also spent considerable time and

energy analyzing the merits of the case, discussing various issues implicated in the case, and

responding to various claims and defenses during both the Department of Labor investigation and

litigation phases. The parties have exchanged and reviewed employment-related documents and

engaged in weeks of negotiations based on the respective counsels’ review and analysis of relevant

payroll records and other employment documents.




                                                 2
         Case 5:19-cv-06054-DGK Document 30 Filed 05/08/20 Page 2 of 4
       B.      The Proposed Settlement Reflects a Fair and Reasonable Resolution of a Bona
               Fide Dispute Between the Parties over FLSA Coverage.

       The second prong of the Court’s settlement approval inquiry focuses on two issues. First, a

bona fide dispute must be shown. Second, the Court must scrutinize the proposed settlement to

ensure it is fair and reasonable.

               1.      A Bona Fide Dispute Between the Parties Existed.

       In this case, Plaintiff alleged that Defendant previously (and improperly) classified her as

an exempt employee and therefore violated the FLSA by failing to pay Plaintiff overtime for

overtime hours worked. Doc. 23. Defendant asserted that Plaintiff was properly classified as

exempt but that, even if she was not, Plaintiff was fully and properly paid for all hours worked.

               2.      The Proposed Settlement Is Fair and Reasonable.

       The parties mediated this case with the MAP Coordinator, Jill Morris. The case did not

settle at mediation, but the parties continued to negotiate after mediation and ultimately reached a

resolution that both parties believe is fair and reasonable.

       Plaintiff asserts that she worked more than 16 hours of overtime per week. Based on this

allegation, Plaintiff claimed she was owed approximately $14,000. Plaintiff further claimed she

was entitled to liquidated damages. Defendant investigated the number of hours Plaintiff worked

by reviewing electronic records showing when Plaintiff performed work on her computer.

Defendant maintains that nearly everything Plaintiff did required the use of her computer.

Defendant’s analysis revealed that Plaintiff worked very few, if any, overtime hours. In fact,

Defendant contends Plaintiff did not even work 40 hours per week in many weeks. In addition,

Defendant maintains that Plaintiff was properly classified as exempt. Even were the Court or a jury

to determine Plaintiff was not properly classified as exempt, Defendant denies Plaintiff would be

entitled to liquidated damages.



                                                  3
          Case 5:19-cv-06054-DGK Document 30 Filed 05/08/20 Page 3 of 4
       As shown in Exhibit A, the parties have agreed to resolve Plaintiff’s FLSA claim for

$14,000. Given the many disputes regarding liability and the number of overtime hours Plaintiff

worked, this resolution is imminently reasonable.

II.    CONCLUSION.

       For the foregoing reasons, the parties respectfully request that the Court approve the

parties’ Settlement Agreement and dismiss this case with prejudice.



Respectfully submitted,


/s/ Jeannie M. DeVeney                               /s/ Kevin Graham
Jeannie DeVeney, Mo. Bar 46885                       Brooke Davids, Mo. Bar 64434
Whitney L. Fay, Mo. Bar 68061                        TGH Litigation LLC
LITTLER MENDELSON, PC                                Kevin A. Graham, Mo. Bar 41709
1201 Walnut Street, Suite 1450                       GRAHAM LAW GROUP, P.C.
Kansas City, MO 64106                                11 East Kansas
Telephone: (816) 627-4400                            Liberty, Missouri 64068
Facsimile: (816) 627-4444                            (816) 792-0500
jdeveney@littler.com                                 Fax (816) 781-6843
wfay@littler.com                                     kevin@grahamlg.com
ATTORNEYS FOR DEFENDANT                              brooke@tghlitigation.com
                                                     ATTORNEYS FOR PLAINTIFF




                                               4
         Case 5:19-cv-06054-DGK Document 30 Filed 05/08/20 Page 4 of 4
